DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 23 February 2022.  Claims 20-50 are pending, wherein claims 42-50 are new.

Double Patenting
The non-statutory obviousness type double patenting rejection set forth in the previous action against claim 34 are being obvious under claims 1 and 19 of US Patent no. 16,688,274 (not 10,668,274) have been reconsidered in light of Applicant’s remarks and amendment limiting the stimulation of the first type to a charge based stimulation.  The determination is made to maintain this rejection even in view of the amendment.  As pointed out, claims 1 and 19 of the ‘274 provide overlapping features to the present invention including a user-wearable device that provides a first stimulation type to the user and a different second stimulation type.  Both stimulation types are controlled and adjusted based on a response by the user detected from similar types of sensors.  The first stimulation type is electrical, and the second stimulation type is sensory.  As the newly amended claims of the present invention are directed to a charge-based stimulation type, it is considered that this stimulation is a subset related to electrical stimulation.  The mechanism of generation may differ, however still requires electrical energy to deliver stimulation.  This notion is supported by paragraph 39 of the present invention that teaches that the electrical stimulation may be implemented as one or a current stimulation, a voltage stimulation, or a charged based stimulation.  This demonstrates that charge based stimulation is a form of electrical stimulation, and is an alternative suitable obvious equivalent for other forms.  In view of this, the present claims are considered an obvious variant of the ‘274 patent.

Allowable Subject Matter
Claims 20-30 and 43-50 are allowed.  Claims 31-42 would be allowable should Applicant’s reply with comply with or specifically traverse the requirements of the double patenting rejection.
The following is an examiner’s statement of reasons for allowance: the prior art fails to describe a single, user-wearable device that provides two forms of stimulation comprising an electrical (i.e., charge) base stimulation in combination with one of a photic, olfactory, audio, electromagnetic or vibration (haptic) stimulation, nor for adjusting the two forms of stimulation based on a user response.
The cited prior art relied on is deficient in disclosing this invention, since the two forms of stimulation are provided from separate devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 April 2022